 In the Matter Of MACKAY RADIO AND TELEGRAPH COMPANYandAMERICAN RADIO TELEGRAPHISTS' ASSOCIATION, LOCAL No. 8Case No. C-132.-Decided December 39, 1936Communications I'ndnstry-Interterence, Restraint or Coercion:discreditingunion ; expressed opposition to labor oiganization, threats of retaliatory ac-tnon ; attempts to persuade employees to resign from union, during strike-Strike-Employee Status:duringstrike-Discrwwiation:requiring strikerstomake individual applications for reemployment; non-reinstatement follow-ingstrike-Reinstatement Ordered, Strikersdiscrimination in reinstatement ;displacement of employees transferred to strikers' positions during or fol-lowing strike-BackPay :awarded.Mr. E. J. Eagenfor the Board.Grosscup, Morrow and Ambler,of Seattle,Wash., andMr. J. Har-old Merrick,of New York City, for respondent.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon a charge duly filed by American Radio Telegraphists' Asso-ciation, Local No. 8, hereinafter called the Union, the National LaborRelations Board, hereinafter called the Board, by Charles W. Hope,Regional Director for the Nineteenth Region, issued its complaintdated June 2, 1936, against the Mackay Radio and Telegraph Com-pany, Portland, Oregon, hereinafter called the respondent.The com-plaint and notice of hearing thereon were duly served upon therespondent and the Union.The complaint alleges that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8,subdivisions (1) and (3), and Section 2, subdivisions (6) and (7)of the National Labor Relations Act, 49 Stat. 449, hereinafter calledthe Act.The respondent filed its answer to the complaint admittingthe general nature of its business and denying the other allegationsof the complaint.Pursuant to notice, a hearing was held in Seattle, Washington,commencing on July 15, 1936, before Harry Hazel, the Trial Exam-iner duly designated by the Board. The Board and the respondentwere represented by counsel.At the opening of the hearing therespondent moved for a continuance on the grounds that the issues inthe case were similar to those adjudicatedIn the Matter of Mackay.500 DECISIONS AND ORDERS501RadiocCTelegraph Company and American Radio Telegraphists'Association, San Francisco Local No. 3,Case No. C-16, decidedFebruary 20, 1936 (1 N. L. R. B. 201), that the ruling of the Boardin that case was adverse to the respondent, and that a petition forenforcement of the Board's order was pending before the CircuitCourt of Appeals for the Ninth Circuit. The motion was denied anditwas thereupon stipulated by counsel that the evidence of the wit-nessWilliam F. Heckman would then be taken and thereafter thecase be continued to July 22, 1936.Before Heckman testified, coun-sel for the respondent moved to dismiss the complaint on constitu-tional grounds and also moved that the hearing be transferred fromSeattle,Washington to Portland, Oregon. Both motions were denied.The hearing was resumed on July 22, 1936, and was concluded onJuly 27, 1936.Counsel for the Board moved to strike from the com-plaint the names of Edward Hart and B. C. Springer for the reasonthat they had since been reemployed by the respondent. There wasno objection and the Trial Examiner granted the motion.'At theclose of the hearing counsel for the-respondent- again- moved to -dis-miss the complaint.The Trial Examiner reserved his ruling on themotion.Full opportunity to be heard, to cross-examine witnesses and toproduce evidence bearing upon the issues was afforded to all partiesand a reasonable time was granted for oral argument at the close ofthe hearing.Subsequently the Trial Examiner filed an Intermediate Reportfinding that the respondent had committed unfair labor practices asalleged in the complaint and recommending the reinstatement of thefour employees alleged to have been discharged. In the Intermedi-ate Report the Trial Examiner also denied the motions of the re-spondent to dismiss the complaint.The Intermediate Report wasduly served upon the parties.Exceptions to the Intermediate Reportwere then filed by the respondent. Counsel for the respondent alsomoved the Board for leave to file briefs and for oral argument.Leave having been granted by the Board, the respondent filed abrief.Pursuant to notice, an oral argument was made to the BoardinWashington, D. C., on October 6, 1936, by counsel for therespondent.In its exceptions, the respondent excepted to the findings and rec-ommendations of the Trial Examiner respecting Hart and Springer-Since their names had been stricken from the complaint on motion'The Intermediate Report subsequently filed by the Trial Examiner states that"Charles Larson was dismissed from the case piiol to the conclusion of the testimony."The record fails to disclose the circumstances surrounding the dismissal of Larson's case.however,there were no exceptions to this finding 502NATIONAL LABOR RELATIONS BOARD,of counsel for the Board, the Trial Examiner was not warranted inmaking such findings and recommendations, and the Board herebysustains the respondent's exception.The other exceptions of therespondent are hereby denied, and the Trial Examiner's rulings onmotions are hereby affirmed.Upon the entire record in the case, including the pleadings, thestenographic report of the hearing, and all the evidence, includingoral testimony, documentary and other evidence offered and receivedat the hearing, the Board makes the following:FINDINGSOF FACT 2I.THE RESPONDENT AND ITS BUSINESSThe Mackay Radio and Telegraph Company, the respondent, isa California corporation.The respondent is a subsidiary of a Mas-sachusetts voluntary trust having the name "The Mackay Com-panies".More than 99 per cent of the preferred and common stockof The Mackay Companies is owned by Postal Telegraph andCable Corporation, a Maryland corporation.All of the commonStock of the latter corporation is owned by the International Tele-phone & Telegraph Company. The Postal Telegraph & Cable Cor-poration also owns all of the stock of the Mackay Radio and Tele-graph Company, a Delaware corporation, and all of the commonstock of some 3.5 operating telegraph companies doing businessthroughout the United States under the name "Postal Telegraph".Pursuant to a written contract the Postal Telegraph Companies fur-nish pickup and delivery services for the two Mackay Radio andTelegraph Companies.The respondent is engaged in the receipt and transmission byradio-telegraph of intrastate, interstate and international communi-cations.Its principal office on the Pacific Coast is in the City ofSan Francisco, State of California. It also has offices in Oakland,Los Angeles and San Diego, California; Portland, Oregon; Seattleand Tacoma, Washington; Honolulu, Hawaii, and Manila in thePhilippine Islands.Its plant at Portland consists of a main office(ND) located in the City of Portland, a receiving station (CR)located within the city limits of Portland, and a transmitting stationlocated in the town of Hillsboro, Oregon.The Mackay Radio and Telegraph Company of Delaware is like-wise engaged in the receipt and transmission by radio-telegraph2 Since muchof the evidence, especiallyas it relatesto the operations of the respondentand the strike of October 5-9, 1935, is the same as in the San Franciscocase,sup) a,some of the findings made herein are the same as those madein that case DECISIONS AND ORDERS503of intrastate, interstate and international communications. It isoperated jointly and in connection with the respondent for thecontinuous transmission of such communications.The Delawarecompany has offices in and stations in or near the following cities :Boston, Massachusetts; New York, New York; Philadelphia, Pennsyl-vania ;Washington, D. C.; Chicago, Illinois, and New Orleans,Louisiana.The combined land and ocean system of the Mackay companiesand their various subsidiaries and affiliates comprises a network oftelegraph lines extending throughout the United States, interna-tional, domestic and marine radio stations which supplement thewire and cable properties, and 37,000 nautical miles of submarinetelegraph cables which reach from the United States and Canada,across the Atlantic to Great Britain and Ireland, France, and theAzores Islands, and across the Pacific to the Hawaiian Islands, Mid-way Island, Guam, Philippine Islands, and Shanghai (China), withconnection to Japan at the Bonin Islands.At the Azores Islandsthe system connects with direct cables to Germany and Italy.Through an affiliated company, All America Cables, Inc., the systemreaches all parts of Central and South America and the West Indies-For Canadian points it connects with the telegraph system of theCanadian Pacific Railway Company, and through its other connec-tions it reaches all other parts of the world.International circuits of the two Mackay Radio and TelegraphCompanies connect the United States with Argentina, Austria, Chile,China, Colombia, Cuba, Denmark, Hawaii, Hungary, Japan, Peru,Philippine Islands, and Vatican City.The radio stations withwhich the two Mackay Radio and Telegraph Companies connect inArgentina, Chile, Colombia, Cuba, and Peru are owned by other asso-ciated companies of the International Telephone and Telegraph Cor-poration and the stations in Hawaii and the Philippines are owneddirectly by the two Mackay Radio and Telegraph Companies. Thetwo Mackay Radio and Telegraph Companies also furnish marineradio-telegraph services with ships at sea.Two point to point circuits operate between Portland and Seattle,Washington, and between Portland and San Francisco, California.The Portland stations also operate ship-to-shore and shore-to-shipcircuits.The radio and telegraph operators employed at the Port-land plant are the persons who receive and transmit messages onthese circuits.The respondent handles all the messages transmitted from andreceived in the State of Oregon via radio-telegraph, except messagesto and from ships at sea, of which messages respondent handles ap- .504NATIONAL LABOR RELATIONS BOARDproximately 90 per cent.At least 90 per cent of all of the messageshandled by the respondent at the Portland plant are interstate orforeign messages.ElleryW. Stone is operating vice-president of the respondent andof the Mackay Radio and Telegraph Company of Delaware.Hewas formerly associated with the Federal Telegraph Company, thepredecessor of the 'respondent. 'His-office and that of the president,of the respondent are in New York.H. L. Rodman is the generalsuperintendent of the respondent, in charge of its operations on thePacific Coast.R. T. Spencer is in active charge of the management,of the Portland plant.Stone, Rodman, and Spencer are in dailycommunication with each other regarding the operating problems.of the respondent at Portland.Spencer has the authority to hireand discharge operators and exercises daily supervision over them.A Mr. Woodford is traffic manager at Portland and a Mr. Burke iscommercial representative.The aforesaid operations of the respondent constitute commerceand communication among the several States and with territoriesand foreign countries, and the operators employed by the respondentare directly engaged in such commerce and communication.II.THE UNFAIR LABOR PRACTICESA. The Union and the hostility of the respondentThe American Radio Telegraphists' Association (hereinafter calledA. R. T. A.) is a nationwide labor organization of radio operators.Local No. 8 was organized in Portland in the fall of 1934, and becameone of the most powerful of the A. R. T. A. Locals.A. R. T. A. isdivided into two branches, the first including point to point operatorson land, and the second, the marine operators.All the operators in the Portland plant were members of theUnion with the exception of one Dwyer.Not long after the organi-zation of the Union the respondent manifested hostility to it.Ac-cording to witnesses for the Board, prior to the organization of theUnion the operators' records were not examined unless a customerfiled a complaint, but thereafter errors were looked up whether ornot a complaint had been filed. The evidence presented by theBoard also reveals that after organization of the Union, the respond-ent required Heckman, Hutchinson, Hickerson, and Swanson, thefour employees named in the complaint, to report all errors nomatter how trivial, whereas Dwyor was required to report only onmajor errors.The employees also testified that prior to the organi-zation of the Union the respondent's employees at the Portland plant DECISIONS AND ORDERS505were permitted to examine their error records but that thereaftersuch permission was withdrawn.All this was denied by Spencer,the only witness on behalf of the respondent.The Union appointed a grievance committee consisting in part ofSwanson, chairman, and Heckman.There were frequent meetingsbetween the grievance committee and Spencer, who was duly advisedof the membership of the Union. Swanson testified that Spencerfrequently tried to dissuade him from belonging to the Union andasked him to form a company union in Portland, and also told himthat he, Swanson, would not remain in the employ of the respondentif he did not discontinue his membership in the Union and drop his"communist" and "radical" friends.According to Swanson, Spencerfurther asserted that the respondent would never deal with theUnion.Spencer testified that he never made the statements attrib-uted to him by Swanson.At one time the grievance committee took up with Spencer the caseof one Turner, a part-time employee, requesting the respondent togive Turner enough work to cover at least his fare whenever hewas called to work.The immediate result was that Turner wasdischarged.B. The strikeIn September, 1935, the national organization of A. R. T. A.presented to the respondent's officials in New York a general agree-ment concerning wages and working conditions for the entire Mackaypoint to point system.This agreement had previously been sent toall of the A. R. T. A. locals and ratified by them.At about the sametime A. R. T. A. also presented to the respondent's officials a marineagreement relating to the terms and conditions of employment ofmarine operators.On behalf of the respondent, Stone, who wasthen in San Francisco, requested a delay for the purpose of givingthe proposed agreement consideration.Such delay was grantedand the time for acceptance was continued until September 23.On October 4, 1935, the A. R. T. A. negotiators at New Yorkdecided that a strike was advisable, due to the unsatisfactory stateof the negotiations.A strike was therefore called by A. R. T. A.against the respondent and its associated radio telegraph companyeffective at midnight, Pacific Standard Time, October 4.Notice ofthe strike was given to the officers of the respondent in New Yorkat 7: 30 P. M., Pacific Standard Time.All of the employees at the Portland station went out on strikewith the exception of the District Manager, Traffic Manager, Com-mercial Representative, Class D Operator Dwyer, and two clerks, 506NATIONAL LABOR RELATIONS BOARDHowbrook and Levis.3However, the Station Manager at Hillsboro,R.W. Oversby,actually remained away from his post only a fewhours.Elsewhere the strike was not so successful.It was planned andcalled on a nationwide basis but the response was varied.The strikeat Seattle lasted for only a few hours.Only one man went on strikein Los Angeles.No one walked out at the Mackay offices in Wash-ington, D. C.;New Orleans,Louisiana;WestPalm Beach, Florida,and Rockland,Maine.A few went on strike in Chicago,but theiraction was ineffectual.In New York the operators remained onstrike for a few hours but by October 5 most of them had returned towork.Some of the men in the New York receiving and transmit-ting stations remained on strike for a longer period.Only at SanFrancisco, California was the strike as effective as at Portland.3 The following is a complete list of the employees of the respondent in Portland, asshown by Board's Exhibit C, which is part of the stipulation hereinbefoie referred to:Name, Position and Classification of Each Man Employed Prior to the StrikeNAMEPOSITIONCLASSIFICATIONBurke,Win------------------------------Commercial Representative--_----__NoneDwyer, D P------------------------------Operator----------------------------Class DHardcastle,W M I------------------------Operator--------------- ------------Class CHeckman,W F '-------------------------Operator-------------------------Class CHickeison,C F I--------------------------Operator----------------------------Class Dllowbrook,N C--------------------------Clerk -------------------------------NoneHutchinson,F L I------------------------Check Cleric ------------------------NoneLarson,C E I-----------------------------Operator----------------------------Class DLevis, Helen------------------------------Clerk-------------------------------NoneSimpkins,G M i-------------------------Operator--------------------------Class D, part timeSwanson,E K I--------------------------Operator----------------------------Class CWaddell, J H I----------------------------Operator----------------------------Class D. part timeWallis, C B I ----------------__Supervisor------------------------Class C.Woodford, R P---------------------------TrafficManager ---------------------COUNCIL cnEST (Receiving Station)Douglas, E K I--------------------------Hart, E H I -------------------------------Livingston,JW I-------------------------Springer, B C I---------------------------Marine Operator--------------------Marine Operator --_----_Marne Operator--------------------StationManager--------------------HILrseoao (Transmitting Station)Lockwood, C A I-------------------------Lundquist, M W I------------------------Oversby, R W I--------------------------Schamburg, J C I-------------------------Spencer. RT-----------------------------Operator-------------------------Operator---------------------------Station Manager --------------------Operator ----------------------------DistrictManager-------------------Part time NRA reliefPart timeNRA relief1Indicates those who went on strike. DECISIONS AND ORDERS507On the morning of October 5, Spencer called Rodman at SanFrancisco and spoke to him concerning the progress of the strike.Spencer then arranged for police protection for the Council Crestand Hillsboro stations.He, together with Burke and Woodford,urged the strikers to to return to work, making personal canvass ofthe respondent's employees and not refraining from using influencewith the wives of the strikers.This, however, proved unsuccessfuland the peaceful picketing continued until the employees were noti-fied on October 9 by A. R. T. A. that the strike was over.Heckman testified that on October 8 Spencer sent to the strikersa list of names of those employees whom the respondent would reem-ploy, advising them to get in touch with him by phone.This list,according to Heckman, did not contain the names of the seven em-ployees listed in the original complaint in this case.Swanson cor-roborated Heckman's testimony in this respect.Spencer's explana-tion of this.incident is that he had been advised by Stone and Rod-man that the strike had been called off, and so informed the strikersin the message, and that as far as he knew there were no names men-tioned in this communication.He further made the equivocal state-ment that if there were, they were merely the names of the men whomhe had not up to that time been able to reach with his message.C. The refusal to reinstate the striking employeesWhen, during the morning of October 9, the Union received noticeof the termination of the strike from the officials of A. R. T. A., thestrikers immediately got in touch with Spencer and notified him oftheir ww illingness to return to work.About 11 o'clock in the morn-ing the strikers came to the office of the respondent and were inter-viewed by Spencer three at a time.They told Spencer that sincethe strike had failed they had no demands to make of the respondent.Spencer required an application for reemployment to be made byeach of them, stating that their applications would have to be ap-proved either by Stone in New York or Rodman in San Francisco.He further told them : "I can take your applications for reemploy-ment, but I want you to understand that not all of you will comeback because we won't discharge a loyal employee to make room forsome of you fellows."All of the employees-about 12-signed ap-plications with the exception of Heckman, who testified that lie wastold by Spencer that his application would not have "much chance."Spencer denied having made the statement attributed to him byHeckman.Swanson testified that on October 11, 1935, Spencer informed himthat his application had been refused by Rodman and that he. 508NATIONAL LABOR RELATIONS BOARDSpencer, was sorry to see him go as he was one of the respondent'sbest operators, but that the respondent was letting some of the betteroperators go, as well as some of the poor ones, for the purpose ofbringing it forcibly to the attention of the employees that it wouldnot stand for union activities; that the company had done so atSan Francisco and New York. Spencer denied having made thisstatement.On October 9, 1935, three operators from New York were trans-ferred to the Portland station, of the respondent and began workingabout one o'clock in the afternoon.Three others had been trans-ferred before October 9 to the Portland station from other stationsof the respondent.It is the respondent's position that all of the op-erators could not be reemployed when they applied since there wereno vacancies at that time.This may be subject to doubt since Board'sExhibit 2D shows that although there may not have been enoughvacancies in the Portland city office, there were enough vacancies inthe Council Crest and Hillsboro stations to enable the respondentto reemploy more of the strikers than it did.4Even assuming, how-ever, that there were no vacancies on October 9, such vacancies haveoccurred from time to time since, as shown by Board's Exhibit 2E,but Heckman, Hickerson and Swanson, the three operators named4 EXHIBIT 2DName, position and classification of each person employed after full service restored, withexact time at which each man was employed or reemployedPORTLAND CITY OFFICENamePositionClassificationHardcastle,W M___________Operator--------Class C---------------------------Lee, P A--------------------Operator--------Class D ---------------------------Miller,Martha______________Check Clerk____---------------------------------Orrell, D B_-_______________Supervisor------Class C---------------------------Ratliff, FK_________________Operator--------Class C--------------------------Simpkins. G M_____________Operator________ClassD part time_________________Stoughton, M________________Operator--------ClassC---------------------------Waddell, I H________________Operator________Class D part time_________________Wallis, C B_________________Operator--------Class C---------------------------Behan, J J___________________Operator________Class A---------------------------French I E_________________Operator--------Class A--------------------------Szlana,M J_________________Operator________Class A---------------------------(Re-) Em-ployedOct 14Oct8Oct.8Oct5Oct. 21Oct9Oct 14Oct9Oct9Oct9Oct9Oct9Time11 a. in4 p m.8 a m.4 p in.8 a in3p in11 a in.3p in.3p in11 a in11 a in.11 a mCOUNCIL CREST(KEK) RECEIVING STATIONThommen, G C_____________Station Manager------------------------------------Oct.6Beaulieu, F E_______________StationManager------------------------------Oct16Berry, G R__________________Marine OperatorPart time NRA relief_____________Oct88 a.m.Douglas, E K_______________Marine Operator------------------------------------Oct.12Livingston, J. W_____________Marine Operator------------------------------------Oct.94 p in.HILLSBORO TRANSMITTING STATIONLockwood, C A ------------Operator------------------------------Oct23Lundquist, M W---OperatorOct94p in.Oversby, RW______Station Manager_________________-._________________Oct.511 p in.Schamburg,J. C------------Operator-------------------------------------------Oct.94p m. DECISIONS AND ORDERS509in the complaint, have not been reemployed:Thus, three vanaciesoccurred on October 16, 1935, when Behan, French, and Szjana, thet;iree transferees from Nev, York, returned to New York. Spencerclaims that Hardcastle and Stoughton were hired to take their places.This, however, is subject to grave doubt since they were employed onOctober 14, and Spencer testified that he did not know until themorning of October 16 that Behan, French and Szjana were return-ing to New York.Moreover, upon resumption of normal service by,the respondent, appointments to positions were made without regardto seniority or experience,,; several of the appointees being employeestransferred to the Portland station from other stations of the,respondent.'The case of the fourth person named in the complaint, Hutchinson,.who was a radio check clerk, differs from that of the three operators.When he applied for reemployment on October 9, 1935, his place hadalready been taken by Martha Miller.However, she left the re-spondent's employ in April, 1936, and instead of giving the place toHutchinson, who, together with the other. strikers, had filled out anapplication on October 9, the respondent replaced her with amessenger boy.The records of the employees named in the complaint do not justifythe respondent's failure to reemploy them at the time vacancies whichthey could have filled existed.William Heckman has been a radio telegrapher for about 19 years.He was employed as a marine operator in 1923 by Federal TelegraphCompany, the respondent's predecessor, and this employment con-tinued for about two years. In 1928 he was employed by the re-spondent for five months in the summer, and he then worked for5EXHIBIT 2ESource from which each new employee obtainedPORTLAND CITY OFFICELee, P. A.Transferred to Portland from San Francisco October 8 during strike(Portlandmen on strike until 9th).Miller,Martha.Employed locally as check clerk on October 8 during strike.Orrell, D. B. Transferred from Seattle on October 5.Ratliff,F.K. Transferred from New York on October 21 at his own request and expense.Stoughton,M. Transferred from San Francisco on October 14 at his own request andexpense.Behan, J. J. Transferred from New York via San Francisco-Back to New York Oct. 16_French,J.E. Transferred from New York via Sail Francisco-Back to New York Oct. 16.Szjana,M. J. Transferred from New York via San Francisco-Back to New York Oct. 16.COUNCIL CREST(ICEIC)RECEIVING STATIONBeaulieu,F. F. Transferred from Los Angeles on October 16 (StationManager).Berry,G. R. Employedlocally on October 8.Thommen,,C. 'C. MarineInspector,' Seattle, te'mpoiiriiyassigned to ICEK, Oct. 6-relieved by Beaulieu,October 16, and returned to Seattle.Simpkins and Waddel were Class D, part time operators..IBoard'sExhibit 2E,supra. .510NATIONAL LABOR RELATIONS BOARDPostal Telegraph for three months as a multiplex operator; sub-sequently, for about four months, he was with the Associated Pressas radio operator.On. May, 1, 1929, Spencer employed Heckman at.Portland where he worked -instil the strike.He was classified as'-Class C" radio telegrapher, the highest classification in the Portlandstation, at a salary of $160.00 per month.He had never been laid.off on account of his error record.C.H. Hickerson has been a telegraph operator since 1919.Hewas first employed by the Federal Telegraph Company and thenby the respondent and was continuously so employed until the strike,at which time he was receiving a salary of $1.50.00 per month.Sincethat time he has worked three clays for the respondent as a tenl--_iorary employee, relieving one Lee, who was employed in his placeafter the strike.E.K. Swanson was employed by the respondent in Decenber,1933.His monthly salary was $180.00. In March, 1935, Roclinan,'the general. superintendent of the respondent, in a letter to Swansoncommended him for his interest in the work of the respondent.,,Likewise on October 4, 1935, Spencer gave Swanson a written recom-mendation that: "Mr. Earl K. Swanson's services as radio operatorat Portland, Oregon were entirely satisfactory." 9F. L. Hutchinson was a radio check clerk and had been employedin 1927 by the Federal Telegraph Company, and then by the re-spondent, until the strike.At that time he was earning $79.50per month.The respondent's justification for the refusal to reemploy the fourmen is predicated upon its error records which tend to show thatSwanson and Heckman had the highest error records, and thatHutchinson and Hi.ekerson had high error records.However, theerror records are of doubtful validity. In the first place, the em-ployees were not permitted to see their error records after the or-ganization of the Union.Again, union members were required toreport all errors while Dwyer, the non-union employee, had toreport only major ones. 'Furthermore, employees' ands the respond-ent differ as to what a major error is.Finally, there is no evidencethat when the respondent refused to reinstate these employees theywere told that the refusal was predicated on their error records.We must, therefore, look elsewhere for an explanation of therespondent's failure to reinstate the four employees.Heckman andSwanson were the most active members of the Union.Heckmanwas a charter member of A. R. T. A. and in September, 1934, assistedthe national organizer in the formation of the Portland local.Hes Board's Exhibit No. 10.°Board'sExhibit No. 1.3. DECISIONS AND ORDERS511was on the grievance committee for over a year, and, in such capac-ity, conferred with Spencer, Rodman, and Tuel, Stone's predecessoras operating vice-president of the company, concerning hours, wages,,and working conditions. In the summer of 1935 Heckman was.offered temporary promotion by Woodford but did not receive it,,being told that Spencer had said the general office would not standfor the promotion of a "red".Heckman served on the picket lineduring the strike.Swanson joined A. R. T. A. in San FranciscoinMay, 1934.He was later transferred to Portland, where he waselected chairman of the Union and of the grievance committee.Hickerson was a charter member of the Union and served on thepicket line during the strike.He was active in union affairs.Hutchinson had joined the Union in July, 1935, and also served onthe picket line during the strike.Analysis of the evidence in this case leads to the conclusion thatthe hostility of the respondent to the union activities of its em-ployees was a moving cause of the failure to reinstate them.Al-though the evidence reveals a definite conflict between the partiesin the case as to what occurred on many occasions, such conflict isnot uncommon in every type of litigation.The argument of counselfor the respondent that the testimony of the complainants isanchored in self-interest applies equally to the testimony for therespondent.However, the case on behalf of the employees need not rest on anyof the conflicting testimony.Spencer admitted that immediatelybefore the strike he warned the union members that if they went outon strike they would not be reemployed by the respondent. Spenceralso admitted that soon after the commencement of the strike hereceived word from Rodman not to reemploy any of the strikers.without consulting Stone and Rodman. Spencer himself testifiedthat the applications for work made by the strikers on October 9'were sent to New York for approval. If efficiency and the record ofthe strikers were the only considerations in reemployment, surelythere was no need for such a procedure. Spencer had the right tohire and discharge.He knew the employees better than the officialsof the respondent in San Francisco or New York.Apparently, thedetermining factor in the reemployment which necessitated the re-mote control which was exercised was something other than efficiency.The evidence points unerringly to the hostility of the respondent tothe union activities of the strikers as that factor.We therefore conclude that by refusing to reinstate to employmentWilliam Heckman, C. H. Hickerson, F. L. Hutchinson, and E. K.Swanson, thereby discharging said employees, and by each of saiddischarges, the respondent has discriminated in regard to hire and Z12NATIONAL LABOR RELATIONS BOARDtenure of employment and has thereby discouraged membership inthe labor organization known as American Radio Telegraphists'Association, Local No. 8, and by the acts aforesaid, and each ofthem, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section7 of the National Labor Relations Act.III. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe strike of October 5-9, 1935, substantially interfered with thetransmission and the reception by the respondent of messages ininterstate and foreign commerce."'The marine services which therespondent normally furnishes out of Portland it were completelyinterrupted for approximately 18 hours, that is, from 8: 22 A. M.,October 5, to 2:30 P. M., October 6. This abundantly shows theeffect that a labor dispute has on the operations of a highly developedand complex communication system like that of the respondent.It is well recognized that interference with the activities of em-ployees in joining and assisting labor organizations leads and tendsto lead to labor disputes that burden and obstruct commerce and thefree flow thereof.Furthermore, the acts of the respondent enumer-ated above occurred in the course and conduct of commerce andcommunication among the several States and with territories andforeign countries and directly and immediately affected employeesengaged in operations in the course and conduct of such commerceand communication, and who, because of their service in connectionwith the instrumentalities of such commerce and communication, are10 EXHIBIT 2BRecord of Traffic Handled Over Point to Point Circuits Operated Out of Portland,Oregon,During Strike,October 5 to 9. 1935Paid Tfc. LoadNormalCircuitDateSentReedTotalPaid Tfc.Load IFD-ND---------------------------------------------Oct. 5602181252(Morse) --------------------------------------------Oct. 6Closed as per Schedule-------Oct. 7190165355361------------------------------------------__Oct 8174140314322---------------------------------------------Oct 9Normal Operation----------RB-ND---------------------------------------------Oct. 5(Interrupted)0449---------------------------------------------Oct6Closed as per Schedule----------(Morse) --------------------------------------------Oct. 7412768690(Morse) --------------------------------------------Oct8206105311----------(Radio) --------------------------------------------Oct. 8055----------Total-------------------------------------------Oct 8206110316616(Morse) --------------------------------------------Oct. 921423237__________(Radio)-------------------------------------------Oct 967283350----------Total-------------------------------------------Oct 9281306587_614IThe figure inserted in this column is one-half the sum of the number of naid messages handled on thecorresponding day of the previous week and the number of Daid messages handled on the corresponding dayof the subsequent week.11Board'sExhibit 2. DECISIONS AND ORDERS513an integral part of the instrumentalities of such commerce andcommunication.The acts of the respondent have led and tend to lead to labordisputes burdening and obstructing commerce among the severalStates and with territories and foreign countries and the free flowof such commerce.THE REMEDYBy October 21, 1935, there had been enough vacancies since theyhad made their applications on October 9 to permit the respondentto reemploy Heckman, Swanson and Hickerson had not the respond-ent discriminated against them by filling these vacanies either withtransferees from other stations of the respondent; or with part timeemployees with lower rating and less seniority.-Consequently, byOctober 21, 1935, at the latest, the discrimination against the threemen was complete, and we shall therefore require the respondent toreinstate them with back pay from that date. Such reinstatementshall be effected by the displacement, if necessary, of, three operatorswith lower rating and/or lesser seniority at the Portland station.The case of Hutchinson, the check clerk, is on a different footing.Since the discrimination against him took place in April, 1936, whenMartha Miller resigned, we shall order his reinstatement with backpay from that time.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law:1. -American Radio Telegraphists' Association, Local No. 8, is alabor organization, within the meaning of Section 2, subdivision (5)of the National Labor Relations Act.2.By discriminating in regard to the hire and tenure of employ-ment of its employees, thereby discouraging membership in the labororganization known as American Radio Telegraphists' Association,Local No. 8, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (3) ofthe Act.3.By interfering with, restraining and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8, subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.72Ratliff' was transferred from New York on October 21Stoughton was transferredfrom San Francisco on October 14.Waddell and Simpkins were part time employees. 514NATIONAL LABORRELATIONS BOARDORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders therespondent, Mackay Radio and Telegraph Company, and its officersand agents, to:1.Cease and desist from :(a)Discouraging membership in American Radio Telegraphists'Association, Local No. 8, or any other labor organization of its em-ployees by discharging, refusing to reinstate or otherwise discrimi-nating against, employees in regard to hire or tenure of employmentor any term or condition of employment;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to W. F. Heckman, E. K. Swanson, and C. F. Hickersonimmediate and full reinstatement, respectively, to their former posi-tions, without prejudice to any rights and privileges previously en-joyed, displacing, if necessary, three of the operators with lower rat-ing and/or lesser seniority at the Portland station;(b)Offer to F. L. Hutchinson immediate and full reinstatementto his former position, without prejudice to any rights and privilegespreviously enjoyed, displacing, if necessary, the messenger boy whotook Martha Miller's place ;(c)Make whole W. F. Heckman, E. K. Swanson, and C. F. Nick-erson for any loss of pay they have suffered by reason of their dis-charge, by payment to each of them, respectively, of a sum of moneyequal to that which each would normally have earned as wages dur-ing the period from October 21, 1935, to the date of such offer ofreinstatement, computed it a wage rate each was receiving at the time,of his discharge, less the amounts earned subsequent to the dischargeby each, respectively, and make whole F. L. Hutchinson for any lossof pay he has suffered by reason of his discharge, by payment to himof a suns of money equal to that which he would normally haveearned as wages during the period from April, 1936, when MarthaMiller resigned her job with the respondent, to the date of such offerof reinstatement, computed at the wage rate he was receiving at thetime of his discharge, less the amounts earned subsequent to thedischarge ; DECISIONS AND ORDERS515(d) Immediately post notices to its employees in conspicuousplaces in its Portland, Council Crest, and Hillsboro offices, stating(1) the respondent will cease and desist in the manner aforesaid;and (2) that such notices will remain posted for a period of at leastthirty consecutive days from the date of posting.The complaint as to Edward Hart, B. C. Springer, and CharlesLarson is hereby dismissed without prejudice.[SAME TITLE]AMENDMENT TO DECISIONFebruary17, 1937The Board,being duly advised in the premises,hereby amends theDecision in the above entitled case by adding the following additionalfindings of fact, before the paragraph beginning"We thereforeconclude . .."(supra, p.511).FINDINGS OF FACTSince the strike was called because of the failure of the respondentand the A. R. T. A. to come to an agreement concerning wages andworking conditions, the strike was a controversy concerning terms,tenure and conditions of employment.Heckman, Swanson,Nicker-son, and Hutchinson ceased work as a consequence of, and in connec-tion with, this current labor dispute.CONCLUSIONS OF LAWUpon the basis of the foregoing findings offact,the Board makesthe following additional conclusions of law :2.The strike was a labor dispute, within the meaning of Section2, subdivision(9) of the Act.3.Heckman,Swanson, Hickerson and Hutchinson Were employeesof the respondent at the time of their discharge, within the meaningof Section 2, subdivision (3) of the Act.It is hereby ordered that conclusions of law now numbered in thedecision 2, 3, and 4 be renumbered 4, 5, and 6.5727-37-vol ii--34